Civil action to recover damages for personal injuries alleged to have been caused by the negligence of defendant. From judgment on the verdict, defendant appealed to the Supreme Court.
Defendant's only assignment of error on its appeal to this Court is based upon its exception to the refusal of the court to allow its motion for judgment as of nonsuit at the close of the evidence offered *Page 857 
by plaintiff. Defendant offered no evidence, but relied upon its contention that there was no evidence from which the jury could find that plaintiff was injured by its negligence.
Plaintiff, an employee of defendant, was required to go upon a bridge, 108 feet in length and constructed on a grade of about 14 per cent, over which there was a "skidway" upon which certain logs had become "jammed," for the purpose of dislodging the logs. After plaintiff had dislodged these logs, some 15 or 16 in number, they moved down the skidway so rapidly that plaintiff was thrown down among the logs and injured. No provision was made in the construction of the bridge for plaintiff to escape or get out of the way of the logs when they broke and started down the skidway. There was evidence from which the jury could find that defendant had failed to exercise due care to provide a reasonably safe place for plaintiff to work, and that this breach of duty was the proximate cause of plaintiff's injuries. The jury found that plaintiff did not by his own negligence contribute to his injury, and that he did not assume the risk, as alleged in the answer.
The judgment that plaintiff recover of defendant his damages as assessed by the jury is affirmed. There is
No error.